                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

DELANA KAY JONES,                                     Civil No. 6:18-CV-01479-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

ANDREW SAUL,
Commissioner of Social Security,

         Defendant.

         The parties, acting through their respective counsel, hereby agree and stipulate that the

above-captioned case be reversed and remanded for further administrative proceedings,

including but not limited to the following: the administrative law judge will reconsider Plaintiff’s

subjective allegations of physical and mental limitations; reconsider the medical opinion from

Dr. Jacobson; update the medical record as necessary; and recommence with the sequential

evaluation process, obtain vocational expert testimony, as necessary, and issue a new decision.

         The parties stipulate that this remand be made pursuant to sentence four of 42 U.S.C. §

405(g). The parties agree that reasonable attorney fees and costs will be awarded under the Equal

Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.



                                 9th
         IT IS SO ORDERED this _________ day of            July               , 2019.


                                                 s/Michael J. McShane
                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney


Page 1    ORDER - [6:18-CV-01479-MC]
RENATA GOWIE, OSB #175273
Assistant United States Attorney

s/ Thomas M. Elsberry
THOMAS M. ELSBERRY
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-2112




Page 1   ORDER - [6:18-CV-01479-MC]
